                    Case 3:18-cv-01477-JR         Document 134       Filed 02/12/21   Page 1 of 5




           Laura Salerno Owens, OSB #076230
           LauraSalerno@MarkowitzHerbold.com
           David B. Markowitz, OSB #742046
           DavidMarkowitz@MarkowitzHerbold.com
           Harry B. Wilson, OSB #077214
           HarryWilson@MarkowitzHerbold.com
           Anna M. Joyce, OSB #013112
           AnnaJoyce@MarkowitzHerbold.com
           Chad A. Naso, OSB #150310
           ChadNaso@MarkowitzHerbold.com
           Anthony Blake, OSB #163446
           anthonyblake@markowitzherbold.com
           MARKOWITZ HERBOLD PC
           1455 SW Broadway, Suite 1900
           Portland, OR 97201
           Telephone: (503) 295-3085 ǀ Fax: (503) 323-9105

           Laura L. Ho (admitted pro hac vice)
           lho@gbdhlegal.com
           Barry Goldstein, Of Counsel (admitted pro hac vice)
           bgoldstein@gbdhlegal.com
           James Kan (admitted pro hac vice)
           jkan@gbdhlegal.com
           Byron Goldstein (admitted pro hac vice)
           brgoldstein@gbdhlegal.com
           Katharine L. Fisher (admitted pro hac vice)
           kfisher@gbdhlegal.com
           Mengfei Sun (admitted pro hac vice)
           msun@gbdhlegal.com
           GOLDSTEIN, BORGEN, DARDARIAN & HO
           155 Grand Avenue, Suite 900
           Oakland, CA 94612
           Telephone: (510) 763-9800 ǀ Fax: (510) 835-1417
           Attorneys for Plaintiffs and Opt-In Plaintiffs
           [Additional Counsel of Record listed on the Signature page]

                                   IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF OREGON
                                            PORTLAND DIVISION

             KELLY CAHILL, et al., individually and            Case No. 3:18-cv-01477-JR
             on behalf of others similarly situated,
                                                 Plaintiffs,   PARTIES’ JOINT STIPULATION AND
                                                               ORDER REGARDING REVISED
             vs.                                               LITIGATION DEADLINES

             NIKE, INC., an Oregon Corporation,
                                           Defendant.




            PARTIES’ JOINT STIPULATION AND ORDER RE REVISED LITIGATION DEADLINES
797023.3
                    Case 3:18-cv-01477-JR         Document 134        Filed 02/12/21      Page 2 of 5




                  Plaintiffs Kelly Cahill, et al. (“Plaintiffs”) and Nike, Inc. (“Nike” or “Defendant”)

           (collectively, the “Parties”), through their respective counsel hereby present the following

           stipulated and agreed upon revised litigation deadlines and request that the Court enter an order

           regarding the same.

                    The Parties Have a Good Faith Basis for Revising the Litigation Deadlines

                  On September 25, 2020, the Court entered an Amended Order setting forth relevant

           discovery and class certification briefing deadlines. ECF No. 116. In that Amended Order, the

           Court set the fact witness deposition period to begin on November 2, 2020 and end on February

           12, 2021. The fact witness deposition period would then be followed by a period for expert

           witness discovery and later briefing on Plaintiffs’ motion for class certification.

                  The Court’s September 25, 2020 Amended Order was set following the Parties’

           September 21, 2020 Joint Proposed Case Management Schedule, where Nike advocated for an

           October 30, 2020 document discovery deadline and Plaintiffs advocated for a proposed case

           management schedule that would proceed to depositions as soon as document discovery was

           completed. Joint Submission 21-22, ECF No. 114.

                  The Parties agree that there needs to be additional time for the deposition period because

           there are depositions that remain to be taken. The Parties are currently working to schedule the

           remaining depositions as soon as possible.

                  The Parties agree to a 42-day extension to the deposition period.

                  The Parties further agree that an extension of the fact witness discovery period

           necessitates extending the deadlines for expert witness discovery and class certification briefing.

           In an effort to mitigate the extension required for all of these deadlines, the Parties have agreed

           to reduce certain expert discovery periods as well as the time within the original class



           PARTIES’ JOINT STIPULATION AND ORDER RE REVISED LITIGATION DEADLINES PAGE 1
797023.3
                    Case 3:18-cv-01477-JR         Document 134          Filed 02/12/21    Page 3 of 5




           certification briefing schedule.

                                   STIPULATED REVISED LITIGATION DEADLINES

                  The Parties hereby stipulate and agree and request the Court order the following revised

           litigation deadlines (the prior dates are provided in the first column for ease of reference):

                        Litigation Deadline                  Previous Deadline       Proposed New Deadline

            Fact Witness Depositions Close                   2/12/21                 3/26/21
            Plaintiffs’ Expert Reports Due                   3/29/21                 5/10/21
            Nike to conduct expert discovery                 3/30/21-5/28/21         5/11/21-7/5/21
            Nike’s Expert Reports                            5/28/21                 7/6/21
            Plaintiffs to conduct expert discovery           5/29/21-7/30/21         7/7/21-8/30/21
            Plaintiffs’ Expert Reply Reports Due             7/31/21                 8/31/21
            Motion for Class Certification                   9/14/21                 10/12/21
            Opposition to Class Certification                11/15/21                12/14/21
            Reply to Class Certification                     1/7/22                  1/28/22



                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

              Dated: February 12, 2021                 Respectfully submitted,

                                                       GOLDSTEIN, BORGEN, DARDARIAN & HO


                                                        /s/ James Kan
                                                       Laura L. Ho (admitted pro hac vice)
                                                       Barry Goldstein, Of Counsel (pro hac vice
                                                       application forthcoming)
                                                       James Kan (pro hac vice application forthcoming)
                                                       Byron Goldstein (admitted pro hac vice)
                                                       Katharine L. Fisher (admitted pro hac vice)

                                                       MARKOWITZ HERBOLD PC
                                                       Laura Salerno Owens, OSB #076230
                                                       David B. Markowitz, OSB #742046
                                                       Harry B. Wilson, OSB #077214
                                                       Anna M. Joyce, OSB #013112




           PARTIES’ JOINT STIPULATION AND ORDER RE REVISED LITIGATION DEADLINES PAGE 2
797023.3
                 Case 3:18-cv-01477-JR    Document 134      Filed 02/12/21     Page 4 of 5




                                             ACKERMANN & TILAJEF PC
                                             Craig Ackerman (admitted pro hac vice)
                                             cja@ackermanntilajef.com
                                             1180 S Beverly Drive, Suite 610
                                             Los Angeles, CA 90035
                                             Tel: (310) 277-0614
                                             Fax: (310) 277-0635

                                             INDIA LIN BODIEN LAW
                                             India Lin Bodien (admitted pro hac vice)
                                             india@indialinbodienlaw.com
                                             2522 North Proctor Street, #387
                                             Tacoma, WA 98406-5338
                                             Tel: (253) 503-1672
                                             Fax: (253) 276-0081

                                             Attorneys for Plaintiffs and Opt-In Plaintiffs

            Dated: February 12, 2021         Respectfully submitted,


                                              /s/ Felicia A. Davis
                                             Daniel Prince (pro hac vice)
                                             danielprince@paulhastings.com
                                             Zach P. Hutton (pro hac vice)
                                             zachhutton@paulhastings.com
                                             Felicia A. Davis (pro hac vice)
                                             feliciadavis@paulhastings.com
                                             PAUL HASTINGS LLP
                                             515 South Flower Street, Twenty-Fifth Floor
                                             Los Angeles, CA 90071-2228
                                             Tel: (213) 683-6000
                                             Fax: (213) 627-0705

                                             Amy Joseph Pedersen, OSB No. 853958
                                             amy.joseph.pedersen@stoel.com
                                             Kennon Scott, OSB No. 144280
                                             kennon.scott@stoel.com
                                             STOEL RIVES LLP
                                             760 SW Ninth Avenue, Suite 3000
                                             Portland, OR 97205
                                             Tel: (503) 224-3380
                                             Fax: (503) 220-2480

                                             Attorneys for Nike, Inc.




           PARTIES’ JOINT STIPULATION AND ORDER RE REVISED LITIGATION DEADLINES PAGE 3
797023.3
                     Case 3:18-cv-01477-JR        Document 134        Filed 02/12/21     Page 5 of 5




                                                        ORDER


                    The Court has reviewed the Parties’ Joint Stipulation Regarding Revised Litigation

           Deadlines and hereby enters the same as reflected below.

                                   Litigation Deadline                            Date
                       Fact Witness Depositions Close                  3/26/21
                       Plaintiffs’ Expert Reports Due                  5/10/21
                       Nike to conduct expert discovery                5/11/21-7/5/21
                       Nike’s Expert Reports                           7/6/21
                       Plaintiffs to conduct expert discovery          7/7/21-8/30/21
                       Plaintiffs’ Expert Reply Reports Due            8/31/21
                       Motion for Class Certification                  10/12/21
                       Opposition to Class Certification               12/14/21
                       Reply to Class Certification                    1/28/22



                    IT IS SO ORDERED.

           Dated:     February 12, 2021                    _________________________________________
                                                           JOLIE A. RUSSO
                                                           United States Magistrate Judge




           PARTIES’ JOINT STIPULATION AND ORDER RE REVISED LITIGATION DEADLINES PAGE 4
797023.3
